Case 1:19-cv-00945-RDM Document 125-13 Filed 07/13/20 Page 1 of 9




         Chase Declaration
            Exhibit 2
Case 1:19-cv-00945-RDM Document 125-13 Filed 07/13/20 Page 2 of 9
Case 1:19-cv-00945-RDM Document 125-13 Filed 07/13/20 Page 3 of 9
Case 1:19-cv-00945-RDM Document 125-13 Filed 07/13/20 Page 4 of 9
Case 1:19-cv-00945-RDM Document 125-13 Filed 07/13/20 Page 5 of 9
Case 1:19-cv-00945-RDM Document 125-13 Filed 07/13/20 Page 6 of 9
Case 1:19-cv-00945-RDM Document 125-13 Filed 07/13/20 Page 7 of 9
Case 1:19-cv-00945-RDM Document 125-13 Filed 07/13/20 Page 8 of 9
Case 1:19-cv-00945-RDM Document 125-13 Filed 07/13/20 Page 9 of 9
